DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/19/2021 has been entered.
Response to Amendment


The amendment filed 09/17/2020 has been entered. Applicant has amended claims 1, 8, and 14. No claims have been cancelled. No new claims were added. Claims 1-20 are currently pending in the instant application.
Response to Arguments
Applicant’s arguments, see pages 9-13, filed 09/17/2020, with respect to the rejection(s) of claim(s) 1, 8, and 14 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Ahmad et al (Bengali Document Clustering Using Word Movers Distance, NPL Document U). Ahmad teaches the amended limitation as seen below in the current rejection. Concerning the arguments directed towards dependent claims 2-3, 9-10 and 15-16, the arguments are also persuasive and a new ground(s) of rejection is made 

Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takuma et al (US 2017/0132730) in view of Agrawal et al (US 2016/0224547), Ding et al (US 2018/0341863) and Ahmad et al (Bengali Document Clustering Using Word Movers Distance, NPL Document U).
Regarding claim 1, Takuma teaches a computer-implemented method for using machine learning to determine electronic document similarity, comprising: extracting entities and corresponding relationships from each of a first and second electronic document of a corpus of electronic documents based on word embedding (Figure 2, 220 & 230, paragraph 0028 - determining the Term Frequency-Inverse Document Frequency (TF-IDF) which is a numerical statistic intended to reflect how important a word is to a document in the set of documents. The words used for TF-IDF can come from the words in the word embedding vectors); computing an entity distance between the entities and a relationship distance between the relationships based on knowledge graph embedding (Figure 2, 230 and paragraph 0033 - doc-doc (document to document) edges are determined (calculated) by cosine similarity of the vectors, but doc-law (document to law clause) edges are estimated by step 220. In an embodiment, documents are linked to the related laws as edges and the weights of the edges are set by the cosine similarities); and implementing the similarity score to perform a task associated with the first and second (Figure 2, 240-260 and paragraph 0034 - search for candidates of similar cases using one or more similarity approaches).
	Takuma does not teach combining the entity and relationship distances to generate a similarity score between the electronic documents.
	Agrawal teaches combining the entity distance and the relationship distances to generate a similarity score between the electronic documents (Figure 5, 509-513 and paragraph 0084-0086 - Each query 120 may then be generated by combining the core concept phrase with a different one of the concept phrases that are within the predetermined distance).
	Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Takuma as seen above, to include to combining the entity and relationship distances to generate a similarity score between the electronic documents as taught by Agrawal. It would be advantageous to make the combination to provide more accurate recommendations to the query since the document was deemed similar in other queries as taught by Agrawal (abstract and cited sections).
	Ding teaches the knowledge graph embedding mapping the entities and relationships in a knowledge graph to a lower dimensional vector space (paragraph 0005 - By mapping the entities and their relations in the knowledge graph into low -dimensional continuous vector spaces, it is possible to solve the problem of sparsity and low efficiency generated when carrying out the representation learning of knowledge graphs before)
	Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Takuma in view of Agrawal as seen above, (see cited sections).
	Ahmad teaches the entity distance defined as a minimum cumulative cost to move all the entities from the first electronic document to the second electronic document (I. Introduction, Right Column, 1st paragraph - . The WMD distance measures the dissimilarity between two text documents as the minimum amount of distance that the embedded words of one document need to travel to reach the embedded words of another document).
	Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Takuma in view of Agrawal and Ding as seen above, to include the entity distance defined as a minimum cumulative cost to move all the entities from the first electronic document to the second electronic document as taught by Ahmad. It would be advantageous to make the combination to improve the results of information retrieval systems, finding an efficient way to get the nearest neighbors of a particular document, better search results by organizing the results of a search engine against a particular query, efficiently browsing a document collections, and to generate automatic hierarchical clusters of documents as taught by Ahmad (see Background Studies).
Claims 8 and 14 are rejected using similar rationale as seen in the rejection of claim 1 due to reciting similar limitations but being directed to a system and computer program product.

Claim 2-3, 9-10 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takuma et al (US 2017/0132730) in view of Agrawal et al (US 2016/0224547), Ding et al (US 2018/0341863) and Ahmad et al (Bengali Document Clustering Using Word Movers Distance, NPL Document U) as applied to claim 1 above, and further in view of Hovden et al (US 2007/0196032).
Regarding claim 2, Takuma in view of Takuma in view of Agrawal, Ding and Ahmad does not explicitly teach wherein the entity distance is calculated as a solution to a linear program from:
 
    PNG
    media_image1.png
    70
    223
    media_image1.png
    Greyscale

Hovden teaches wherein the entity distance is calculated as a solution to a linear program from:
 
    PNG
    media_image1.png
    70
    223
    media_image1.png
    Greyscale
(see paragraph [0025-0033], shows the EMD formula).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Takuma in view of Agrawal, Ding and Ahmad as seen in the rejection of claim 1, to include wherein the entity distance is calculated as a solution to a linear program from EMD as taught by Hovden. It would be advantageous to make the combination since the WMD disclosed in Ahmad is based on EMD (see Ahmad’s introduction) therefore minimizing the distance and improving the quality of image comparison (see Background Studies).
Regarding claim 3, Takuma in view of Agrawal, Ding, and Ahmad does not teach the linear program is subject to 

    PNG
    media_image2.png
    27
    565
    media_image2.png
    Greyscale

Hovden teaches the linear program is subject to 

    PNG
    media_image2.png
    27
    565
    media_image2.png
    Greyscale

 (paragraphs 0031-0033 – shows the EMD constraints).
	Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Takuma in view of Agrawal, Ding and Ahmad as seen in the rejection of claim 1, to include wherein the linear program is subject to constraints from EMD as taught by Hovden. It would be advantageous to make the combination since the WMD disclosed in Ahmad is based on EMD (see Ahmad’s introduction) therefore minimizing the distance and improving the quality of image comparison disclosed in Hovden will result in improving the quality of document comparison (see Background Studies).
Claims 9-10 and 15-16 are rejected using similar rationale seen in the rejection of claim 2-3 due to reciting similar limitation but being directed towards a system and computer program product.

Claim 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takuma et al (US 2017/0132730) in view of Agrawal et al (US 2016/0224547), Ding et al (US 2018/0341863) and Ahmad et al (Bengali Document Clustering Using Word Movers Distance,  as applied to claim 1 above, and further in view of Rogulenko et al (US 2020/0042211).
Regarding claim 4, Takuma in view of Agrawal and Ding does not explicitly teach wherein extracting the entities and relationships further includes extracting the entities and relationships using a deep learning method.
Rogulenko teaches wherein extracting the entities and relationships further includes extracting the entities and relationships using a deep learning method (paragraph 0343 - Example machine learning techniques that can be applied include the following: (1) embedding entities using matrix factorization or using deep learning to learn similarities between entities, then determining the main entities on the page by clustering the entities on the page; (2) building document models by using the entity and word embeddings in the document).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Takuma in view of Agrawal and Ding as seen above in the rejection of claim 1, to include wherein extracting the entities and relationships further includes extracting the entities and relationships using a deep learning method as taught by Rogulenko. It would be advantageous to make the combination to refine recommendations so as the system makes recommendations, the system becomes more accurate when retrieving candidates to provide to the user.
Claim 17 is rejected using similar rationale seen in the rejection of claim 4 due to reciting similar limitation but being directed towards a computer program product.
Claim 5, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takuma et al (US 2017/0132730) in view of Agrawal et al (US 2016/0224547), Ding et al (US 2018/0341863) and Ahmad et al (Bengali Document Clustering Using Word Movers Distance,  as applied to claim 1 above, and further in view of Krasser et al (US 2018/0197089).
Regarding claim 5, Takuma in view of Agrawal and Ding teaches the presence of the entity and relationship distances as seen in the rejection of claim 1.
Krasser teaches wherein the distances are computed based on Earth Mover's Distance (paragraph 0114 - Operation module 228 can then determine a similarity value between the model output 714 and the second model output, e.g., a Euclidean, earth-mover's, or other distance metric between the model output 714 and the second model output).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Takuma in view of Agrawal and Ding as seen above in the rejection of claim 1, to include wherein the distances are computed based on Earth Mover's Distance as taught by Krasser. It would be advantageous to make the combination since Earth Mover’s Distance is similar to Euclidean distance and cosine similarity, and can be used interchangeably as taught by the cited sections.
Claims 11 and 18 are rejected using similar rationale as seen in the rejection of claim 5 due to reciting similar limitations but being directed to a system and computer program product.
Claim 6, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takuma et al (US 2017/0132730) in view of Agrawal et al (US 2016/0224547), Ding et al (US 2018/0341863) and Ahmad et al (Bengali Document Clustering Using Word Movers Distance, NPL Document U) as applied to claim 1 above, and further in view of Carus et al (US 2016/0350283).
Regarding claim 6, Takuma in view of Agrawal and Ding does not explicitly teach wherein combining the entity and relationship distances to generate the similarity score further includes combining the entity and relationship distances to generate the similarity score as a weighted sum.
Carus teaches wherein combining the entity and relationship distances to generate the similarity score further includes combining the entity and relationship distances to generate the similarity score as a weighted sum (paragraph 0055 - logic for mapping said at least one target text and its respective canonical representations in a mappings database; and logic for combining the string similarity score and the semantic similarity score of the at least two texts where the combined score is a weighted sum of the string similarity score and the semantic similarity score and where said at least two texts are ranked for similarity by sorting by their respective combined string and semantic similarity scores).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Takuma in view of Agrawal as seen above in the rejection of claim 1, to include wherein combining the entity and relationship distances to generate the similarity score further includes combining the entity and relationship distances to generate the similarity score as a weighted sum as taught by Carus. It would be advantageous to make the combination to enhance the performance of question answering system by improving the recall of information retrieval applications as taught by Carus (paragraph 0004).
Claims 12 and 19 are rejected using similar rationale as seen in the rejection of claim 6 due to reciting similar limitations but being directed to a system and computer program product.


Claims 7, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takuma et al (US 2017/0132730) in view of Agrawal et al (US 2016/0224547), Ding et al (US 2018/0341863) and Ahmad et al (Bengali Document Clustering Using Word Movers Distance, NPL Document U)as applied to claim 1 above, and further in view of Ciulla et al (US 2018/0039620) and Fan et al (US 2016/0357855)
Regarding claim 7, Takuma in view of Agrawal and Ding teaches wherein implementing the similarity score further includes performing at least one action selected from the group consisting of: a search for electronic documents based on the similarity score in response to receiving a search query (Figure 2, 210-240).
Takuma in view of Agrawal and Ding does not explicitly teach electronic document clustering to classify different types of electronic documents for quick review; electronic document de-duplication based on the similarity score; and an electronic document answer provision based on the similarity score in response to receiving a question query associated with a question-answering system.
	Ciulla teaches electronic document clustering to classify different types of electronic documents for quick review (Figure 1 130, and 196, embodiments create a new cluster having a new topic name in the graphical representation based on the new scores of the emphasized n-grams (and any deemphasized n-grams); electronic document de-duplication based on the similarity score (Figure 3, 300-320 and paragraph 0054 - Some embodiments may detect duplicates among these sets and remove the duplicates, or some embodiments may adjust the effect that duplicate entries have, e.g., decreasing or increasing the effect of each marginal instance).
(Figure 2, S255 - S280, where question answering mod 325 answers the question asked in step S255. In situations where the set of natural language text has been determined to be relevant to the question, question answering mod 325 may use the set of natural language text to answer the question).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Takuma in view of Agrawal as seen above, to include electronic document clustering to classify different types of electronic documents for quick review; electronic document de-duplication based on the similarity score; and an electronic document answer provision based on the similarity score in response to receiving a question query associated with a question-answering system as taught by Ciulla and Fan. It would be advantageous to make the combination to show the user the reason the documents are placed in the cluster to enhance the user experience and less of a burden to refine the cluster as taught by Ciulla (paragraph 0007) and to provide user with correct answers that are relevant to the user submitted question as taught by Fan (paragraph 0003).
	Claims 13 and 20 are rejected using similar rationale as seen in the rejection of claim 7 due to reciting similar limitations but being directed to a system and computer program product.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521.  The examiner can normally be reached on M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166